Citation Nr: 0426487	
Decision Date: 09/23/04    Archive Date: 09/29/04	

DOCKET NO.  02-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
 in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to December 10, 
1990, for the grant of service connection for a seizure 
disorder with psychiatric symptoms.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
benefit sought on appeal.  The veteran, who had active 
service from November 1957 to November 1959, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  In December 2003, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A BVA decision dated in January 1987 denied service 
connection for a seizure disorder.  

3.  A statement received on December 10, 1990, was construed 
as a request to reopen a claim for service connection for a 
seizure disorder.  

4.  An unappealed July 1992 rating decision, which 
effectuated an April 1992 Board decision that granted service 
connection for a seizure disorder with psychiatric symptoms, 
assigned an effective date for service connection of December 
10, 1990.  

5.  The evidence associated with the claims file subsequent 
to the July 1992 rating decision, by itself or in conjunction 
with the previously considered evidence, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

6.  Following the Board's denial of service connection for a 
seizure disorder in January 1987, a claim to reopen the 
previously denied claim was received on December 10, 1990 and 
a July 1992 rating decision granted service connection as of 
that date of that claim.  



CONCLUSIONS OF LAW

1.  The July 1992 rating decision, which granted service 
connection for a seizure disorder with psychiatric symptoms 
effective December 10, 1990, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  The additional evidence received subsequent to the RO's 
July 1992 decision is new and material, and the claim for an 
effective date prior to December 10, 1990, for the grant of 
service connection for a seizure disorder with psychiatric 
symptoms is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  

3.  The requirements for an effective date prior to December 
10, 1990, for the grant of service connection for a seizure 
disorder with psychiatric symptoms have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify the 
claimant of the relevant evidence necessary to substantiate 
the claim for benefits under laws administered by the VA.  
The VCAA also requires the VA to assist the claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, an April 2004 
letter to the veteran provided notice of the VCAA consistent 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Further, understanding of the provisions of 
the VCAA as it relates to this case is evidenced in the 
Notice of Disagreement.  Moreover, the Board notes that it 
appears that the veteran's attorney is advancing a legal 
argument for an earlier effective date in this case primarily 
on the basis of statutory and regulatory interpretation, 
including the validity and application such legal criteria.  
Therefore, under the facts and circumstances of this case, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes, as previously indicated, that the veteran's 
attorney has made various legal arguments as to why the 
veteran is entitled to an earlier effective date under the 
evidence that was of record at the time of the July 1992 
rating decision.  The veteran and his representative have not 
made reference to any evidence that is not associated with 
the claims file.  The Board would also observe that in 
January 2003 letter from the veteran's attorney he 
specifically indicated that the veteran had no additional 
argument or evidence to submit.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is ready for appellate review.  

One other preliminary matter that should be addressed, the 
Board notes that the July 1992 rating decision which 
effectuated the Board's grant of service connection for a 
seizure disorder with psychiatric symptoms effective December 
10, 1990, was not appealed and represents a final decision 
with respect to the effective date chosen by the RO.  In 
January 2001, the veteran's attorney filed a claim to reopen 
the effective date assigned by the July 1992 rating decision.  
The RO, in an August 2001 decision found that Social Security 
Administration (SSA) records submitted by the veteran with 
his request to reopen the previously denied claim were new 
and material evidence in that they showed the veteran had 
been unemployed for many years prior to the date service 
connection was granted for the seizure disorder.  Since the 
issue of whether new and material evidence to reopen the 
previously denied claim was decided favorably on the 
veteran's behalf and the Board concurs in this determination, 
the Board will not disturb that conclusion and will address 
the veteran's claim on the merits.  38 U.S.C.A. §§ 5108, 7104 
(West 2001); 38 C.F.R. § 3.156 (2000).

Background and Evidence

The record reflects that the veteran's claim for service 
connection for a seizure disorder was first considered and 
denied by the RO in a rating decision dated in May 1982.  The 
veteran appealed that decision to the BVA, and in a decision 
dated in December 1983 the Board affirmed the RO's denial of 
service connection for a seizure disorder.  A rating decision 
dated in June 1984 again considered a claim for service 
connection for a seizure disorder and denied that claim.  The 
veteran appealed that decision to the BVA, and in a decision 
dated in February 1985, the Board again denied service 
connection for a seizure disorder.  

In March 1985, the veteran requested service connection for a 
seizure disorder and that claim was denied by a rating 
decision dated in April 1985.  After additional medical 
evidence was submitted by the veteran, a rating decision 
dated in July 1985 continued and confirmed the denial of 
service connection for a seizure disorder.  That decision of 
the RO was eventually affirmed by the BVA in a decision dated 
in January 1987.  

In October and December 1989 the veteran requested that a 
previously denied claim be reopened.  Reference was made to 
prior treatment and subsequently obtained private medical 
records pertaining to a respiratory disorder, specifically 
chronic bronchitis.  Consequently, a March 1990 rating 
decision denied service connection for bronchitis based on a 
lack of new and material evidence.  The Board notes that a 
claim for service connection for a respiratory disorder had 
previously been considered and denied by the RO in October 
1971.  The veteran was notified of that decision and of his 
appellate rights by way of a letter dated in April 1990.  

On December 10, 1990, a statement was received from the 
veteran's attorney inquiring as to the status of the 
veteran's application for benefits filed on September 20, 
1990.  The RO responded by way of a January 1991 letter in 
which the veteran's attorney was informed that the veteran 
had been notified of the denial of service connection by an 
April 1990 letter.  In January 1991, the veteran's attorney 
wrote the RO and enclosed a copy of a letter dated September 
20, 1990.  After the veteran's attorney inquired as to the 
status of the veteran's September 20, 1990 claim, the RO 
responded in April 1991 that they had no record of a claim 
received from the veteran or from the attorney on his behalf 
on September 20, 1990.  

The RO adjudicated the veteran's December 1990 claim for 
service connection for a seizure disorder, and denied the 
claim in a July 1991 rating decision.  The veteran appealed 
that decision to the BVA, and in an April 1992 decision the 
Board granted service connection for a seizure disorder with 
psychiatric symptoms.  A rating decision dated in July 1992 
effectuated the April 1992 Board decision granting service 
connection for a seizure disorder with psychiatric symptoms, 
effective December 10, 1990.  An appeal regarding the 
effective date assigned by the RO was not filed.

In January 2001 the veteran's attorney filed a claim to 
reopen the effective date assigned by the July 1992 rating 
decision.  In connection with that request, records from the 
SSA were submitted which show that the date the veteran's 
disability began for SSA purposes was in January 1984.  

A rating decision dated in August 2001 determined that the 
records from the Social Security Administration were new and 
material evidence in that they showed the veteran was 
unemployed for many years prior to the date service 
connection for a seizure disorder was granted.

Law and Analysis

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of an application.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Furthermore, the 
effective date based on the submission of new and material 
evidence received after a final disallowance is the date of 
receipt of a new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Based on this record, the Board finds that the RO was correct 
in assigning December 10, 1990, as the effective date for the 
grant of service connection for a seizure disorder.  That 
claim represented the first claim for service connection for 
a seizure disorder following the Board's January 1987 
decision which denied service connection for that claim.  It 
is settled law that the effective date for the grant of 
service connection following a final decision is the date of 
the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 
248 (2002) ("The Court thus holds that the effective date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monthly benefits no earlier than the date that the 
claim for reopening was filed").  In the Sears case the 
Court explained that the statutory framework did not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim.  
The Court explained that the term new claim, as it appeared 
in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally decided claim.  

The Board acknowledges that the veteran's attorney appears to 
have initially indicated that he had submitted a claim dated 
September 20, 1990, and he submitted a copy of a letter dated 
that date.  However, as the RO informed the veteran and his 
attorney, they had no record of receiving such a claim.  
Therefore, that date cannot be used as an effective date for 
the grant of service connection.  

As a final matter, the Board acknowledges the arguments of 
the veteran's attorney regarding the invalidity or 
inapplicability of VA regulations utilized in assigning the 
effective date in this case.  However, the Board emphasizes 
that application of VA laws and regulations pertaining to the 
assignment of an effective date for the grant of service 
connection after a final decision mandate that the effective 
date for the grant of service connection is the date a new 
claim is received.  Accordingly, the Board concludes that an 
effective date prior to December 10, 1990, for the grant of 
service connection for a seizure disorder with psychiatric 
symptoms is not established.  


ORDER

New and material evidence has been submitted to reopen a 
claim for an effective date prior to December 10, 1990, for 
the grant of service connection for a seizure disorder with 
psychiatric symptoms, and the appeal is granted to this 
extent only.  

An effective date prior to December 10, 1990, for the grant 
of service connection for a seizure disorder with psychiatric 
symptoms is denied.   



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



